[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 559 
The majority of the court are agreed that the question of whether the plaintiff is entitled to any damages is one of fact rather than of law. We are all agreed that there should be a new trial on the ground *Page 560 
that the trial court erroneously admitted testimony of the witness Daniel.
The judgment of the trial court and the judgment of dismissal of the Appellate Division should be reversed and a new trial granted, with costs to the appellant to abide the event.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Judgments reversed, etc.